Case 2:18-cv-07188-VAP-SK Document 75 Filed 05/18/20 Page 1 of 1 Page ID #:1200

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        LACV 18-07188-VAP (SKx)                                    Date: May 18, 2020
 Title       Jeffery R. Werner v. Evolve Media, LLC., et al.




 Present: The Honorable: VIRGINIA A. PHILLIPS, CHIEF U.S. DISTRICT JUDGE


                   Christine Chung                                      Myra Ponce
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                Ryan E. Carreon                                   Ricardo Alan Chavez


 Proceedings: TELEPHONIC PRETRIAL CONFERENCE

        Case called, and counsel state their appearances. Court and counsel confer re the
 appropriate procedure to address the remaining issue of statutory damages in this case.

         Mr. Chavez states his intention to withdraw from the case. The Court advises Mr.
 Chavez that his Notice of Withdrawal filed 05/15/2020 is procedurally defective, and that he
 must file the proper documents to be relieved as counsel.

         The Court ORDERS Plaintiff to file a motion re statutory damages, no later than May 25,
 2020.




                                                                                            0:07
                                                                  Initials of Preparer    CCH




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
